UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                             __________________

                                 No. 92-4822
                              Summary Calendar
                             __________________



     UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                     versus

     MATEEN YUSUF SHABAZZ, a/k/a
     EDWARD L. EBERHART, a/k/a
     EDWARD WALLACE, and
     KEITH LAMAR PARKER,

                                              Defendants-Appellants.

            ______________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
         ______________________________________________
                          (June 4, 1993)
                       (                  )


Before GARWOOD, JONES and EMILIO M. GARZA, Circuit Judges.

GARWOOD, Circuit Judge:

     Defendants-appellants Mateen Yusuf Shabazz (Shabazz) and Keith

Lamar Parker (Parker) were convicted on drug possession charges.

They argue that evidence discovered in a warrantless search of the

car in which they were traveling should have been suppressed, that

the trial court erroneously failed to submit a "mere presence" jury

instruction,    and   that   their    convictions   rest   on   insufficient

evidence.    We affirm.
                     Facts and Proceedings Below

       On July 10, 1991, Shabazz and Parker were traveling in a 1976

Chevrolet Malibu on Interstate 10 in Beaumont, Texas, when they

were pulled over by two officers of the Beaumont Police Department

for exceeding the speed limit.    Officer Gerald LaChance approached

Shabazz, who had been driving the car, and asked him to step to the

rear of the vehicle with his driver's license.      Shabazz complied

and produced what turned out to be a false driver's license bearing

the name Edward (or Edwin) L. Wallace.       Parker remained in the

vehicle.   While running a computer check on Shabazz's license, the

officers questioned Shabazz and Parker individually.       Comparing

notes, the police officers determined that Shabazz and Parker had

given conflicting answers concerning their recent whereabouts.

Shabazz had said that he and Parker had been visiting Parker's

sister in Houston, where they had been for a week, since the Fourth

of July.    Parker, on the other hand, had said that they had only

been in Houston since the eighth, just two days prior to the stop.

       Based upon the conflict in their stories, and Officer Froman's

belief that Parker seemed nervous, the officers decided to seek

consent to search the car.    Because Parker had represented himself

as the owner of the car, he was asked if he would consent to a

search of the vehicle.    Parker gave both written and oral consent

to a search.

       During the search, Officer LaChance discovered a Phillips-head

screwdriver on the front floorboard of the driver's side of the

car.    He also observed that the screws in the front driver's side

air conditioner vent had shiny nicks on them and appeared to be

                                  2
loose.     Using the screwdriver, Officer LaChance loosened the

screws.     The vent thereupon fell open and out of it tumbled a

number of plastic baggies, which contained over 300 grams of crack

cocaine and over 100 grams of powder cocaine.            Shabazz and Parker

were immediately arrested.

      A grand jury returned a two-count indictment against Shabazz

and Parker charging them with possession with intent to distribute

cocaine and possession with intent to distribute a cocaine mixture

and substance containing cocaine base, in violation of 21 U.S.C. §

841(a).    A jury trial was held in the Eastern District of Texas and

defendants were convicted on both counts.              The court sentenced

Parker to 216 months' imprisonment, to be followed by 5 years of

supervised    release,    and   a    $100   special   assessment.     Shabazz

received a 192 month sentence, 5 years of supervised release, and

a $100 special assessment.           Parker and Shabazz now appeal their

convictions.

                                    Discussion

      Appellants raise three arguments on appeal.              They argue that

the trial court erred by failing to suppress the evidence found in

the search of the automobile, that the court erred by failing to

give the jury a "mere presence" instruction, and that the evidence

was   insufficient   to   prove      that   they   knowingly    possessed   the

cocaine.    We will address these issues in turn.

I.    Suppression of Evidence

      Prior to trial, appellants1 moved to suppress the evidence


1
     The government initially challenged the standing of Shabazz,
who was driving the car but made no claim to be its owner, to

                                        3
found in the search of the automobile as the fruits of a Fourth

Amendment       violation.         Following       an    evidentiary           hearing,        the

district court denied the motion.                       On appeal, we review the

district court's findings of fact for clear error; conclusions of

law are examined de novo.               See United States v. Coleman, 969 F.2d
126, 129 (5th Cir. 1992).              The evidence is viewed most favorably to

the     party    prevailing       below,      except         where      such    a       view    is

inconsistent         with   the    trial     court's         findings     or       is    clearly

erroneous considering the evidence as a whole.                               Id.        See also

United States v. Maldonado, 735 F.2d 809, 814 (5th Cir. 1984).

      The   Fourth      Amendment        prohibits      unreasonable           searches        and

seizures.       There is no question but that the stopping of a vehicle

and the detention of its occupants is a "seizure" within the

meaning of the Fourth Amendment.                  See Delaware v. Prouse, 99 S. Ct.
1391,    1396     (1979).         It    is   clear      that,      as   in     the      case    of

pedestrians, searches and seizures of motorists who are merely

suspected       of   criminal     activity        are   to    be     analyzed        under     the

framework established in Terry v. Ohio, 88 S. Ct. 1868 (1968).                                  See

United States v. Sharpe, 105 S. Ct. 1568 (1985) (applying Terry

analysis to stop of vehicles suspected of transporting drugs);


challenge the search as violative of the Fourth Amendment. The
district court ruled that Shabazz had the requisite standing. As
the government does not raise the issue of standing on appeal,
and in light of our affirmance of the district court's denial of
the motion to suppress, we do not address the district court's
ruling in this respect. Cf. Rakas v. Illinois, 99 S. Ct. 421
(1978) (passengers in a car driven by its owner did not have
standing to raise the Fourth Amendment); United States v. Lee,
898 F.2d 1034 (5th Cir. 1990), cert. denied, 113 S. Ct. 1057
(1993) (driver of and passenger in a truck rented by a third
party and being operated at third party's behest have standing to
raise the Fourth Amendment).

                                              4
United States v. Brignoni-Ponce, 95 S. Ct. 2574 (1975) (applying

Terry analysis to stop of a vehicle suspected of transporting

aliens).2        Of course, in this case appellants were not merely

suspected of illegal behavior, but were actually observed by the

stopping officer committing an offense, a Class C misdemeanor, and

were stopped on that basis.          A routine traffic stop is a limited

seizure that closely resembles an investigative detention.               See

Berkemer v. McCarty, 104 S. Ct. 3138, 3150 (1984) ("the usual

traffic stop is more analogous to a so-called 'Terry stop' than to

a formal arrest" for Miranda warning purposes).              Also, both the

Supreme Court and the Fifth Circuit have used Terry to analyze

cases in which motorists were stopped for violating traffic laws.

See Pennsylvania v. Mimms, 98 S. Ct. 330 (1977) (per curiam) (stop

for expired license plate); United States v. Kelley, 981 F.2d 1464

(5th Cir. 1993), petition for cert. filed, (April 19, 1993) (stop

for seat belt violation); United States v. Lee, 898 F.2d 1034, 1040

(5th Cir. 1990), cert. denied, 113 S. Ct. 1057 (1993) (stop for

speeding).

     Under Terry, the judicial inquiry into the reasonableness of

a search or seizure "is a dual oneSQwhether the officer's action

was justified at its inception, and whether it was reasonably

related     in    scope   to   the   circumstances   which   justified   the

interference in the first place."           Terry, 88 S. Ct. at 1879.




2
     Some of our cases have termed this practice a "vehicle
frisk." See United States v. Hernandez, 901 F.2d 1217, 1220 (5th
Cir. 1990); United States v. Basey, 816 F.2d 980, 991 (5th Cir.
1987).

                                        5
                                 A.

     Appellants do not argue, nor could they, that the initial stop

of their vehicle for speeding was improper.    This is so whether or

not Terry applies.   See United States v. Causey, 834 F.2d 1179,

1184 (5th Cir. 1987) (en banc); United States v. Basey, 816 F.2d
980, 990 (5th Cir. 1987).3   Appellants do argue, however, that when

the officers interrogated them about their visit to Houston, the

detention exceeded the reasonable scope of the stop's original

purpose and thus violated Terry's second prong.     Appellants rely

principally upon the Tenth Circuit's decision in United States v.

Guzman, 864 F.2d 1512 (10th Cir. 1988).     In Guzman, a New Mexico

police officer stopped Guzman, the driver of a rented Cadillac with

Florida plates, and his wife for seat belt violations. Guzman gave

the officer his license, registration, and car rental agreement.


3
     Although some courts have held that a lawful traffic stop
may nonetheless violate the Fourth Amendment if the stop was
merely a pretext to allow officers to search for contraband, see
United States v. Smith, 799 F.2d 704, 708 (11th Cir. 1986);
United States v. Guzman, 864 F.2d 1512, 1517 (10th Cir. 1988),
this Court has rejected that position. In Causey, we said that
"so long as police do no more than they are objectively
authorized and legally permitted to do, their motives in doing so
are irrelevant and hence not subject to inquiry." 834 F.2d at
1184. We note too that most circuits agree with Causey. See
United States v. Cummins, 920 F.2d 498, 500-01 (8th Cir. 1990),
cert. denied, 112 S. Ct. 428 (1991); United States v. Trigg, 878
F.2d 1037, 1041 (7th Cir. 1989), cert. denied, 112 S. Ct. 428
(1991); United States v. Hawkins, 811 F.2d 210, 212-15 (3d
Cir.), cert. denied, 108 S. Ct. 110 (1987); see also United States
v. Rusher, 966 F.2d 868, 885-89 (4th Cir.), cert. denied, 113
S. Ct. 351 (1992) (Luttig, J., concurring in part); cf. United
States v. French, 974 F.2d 687, 692 n.4 (6th Cir. 1992), cert.
denied, 113 S. Ct. 1012 (1993). Even if "pretext" could
theoretically render an otherwise lawful stop invalid, the
district court found that the stop was "a valid, nonpretext
traffic stop for speeding" (emphasis added), and this finding is
adequately supported by the evidence and is not clearly
erroneous.

                                  6
The officer reviewed the documents and concluded that they were in

order.   At this point, rather than issue a warning or a citation,

the officer investigated further by examining the odometer and

extensively questioning the motorists. His suspicions aroused, the

officer asked if the two were carrying contraband.   Guzman denied

the allegation and invited the officer to search the car.        The

search revealed cocaine concealed in the car, whereupon Guzman and

his wife were arrested.   The Guzman court held that the officer's

actions violated the Fourth Amendment:

          "An officer conducting a routine traffic stop may
     request a driver's license and vehicle registration, run
     a computer check, and issue a citation. When the driver
     has produced a valid license and proof that he is
     entitled to operate the car, he must be allowed to
     proceed on his way, without being subject to further
     delay by police for additional questioning. In order to
     justify a temporary detention for questioning, the
     officer must also have reasonable suspicion of illegal
     transactions in drugs or of any other serious crime." Id.
     at 1519.

The reasoning of Guzman was apparently applied by this Court in the

similar case of United States v. Kelley, supra.   As in Guzman, the

motorists in Kelley were stopped for seat belt violations and,

subsequent to questioning by police officers, were discovered to be

in possession of drugs.4     "We do not disagree with the Tenth

Circuit," said Kelley, "that, under appropriate circumstances,

excessive questioning about matters wholly unrelated to the purpose

of a routine traffic stop may violate the Fourth Amendment."     981


4
     Kelley is also strikingly similar to this case. As here,
the Kelley motorists were coming from Houston, were stopped on I-
10 in Beaumont, gave conflicting answers, appeared nervous, and
eventually consented to a search of the car. Also, the arresting
officers in Kelley, as here, were the ever-vigilant LaChance and
Froman of the Beaumont Police Department.
7
F.2d at 1470.

      The Fourth Amendment injury found in Guzman and assumed

arguendo in Kelley5 was a violation of Terry's second prong: that

the scope of a search must be reasonably related to its initial

justification.      See Terry, 88 S. Ct. at 1879; id. at 1878 ("The

scope of the search must be 'strictly tied to and justified by' the

circumstances which rendered its initiation permissible.") (quoting

Warden   v.   Hayden,    87 S. Ct. 1642,      1652   (1967)   (Fortas,   J.,

concurring).      Appellants argue that Officers LaChance and Froman

violated the second Terry prong by asking them questions about

their stay in Houston.          Such interrogation, they maintain, was

wholly unrelated to the initial justification for the stop, that

is,   speeding.      This     argument       reflects   some   confusion   about

precisely what constitutes a violation of the "scope" requirement.

      At the outset, we reject any notion that a police officer's

questioning, even on a subject unrelated to the purpose of the

stop, is itself a Fourth Amendment violation.              To be sure, one can

find suggestive statements to this effect in the case law.                  See,

e.g., Kelley, 981 F.2d at 1470 ("under appropriate circumstances,

extensive questioning about matters wholly unrelated to the purpose

of a routine traffic stop may violate the Fourth Amendment")

(emphasis added).       Mere questioning, however, is neither a search

nor a seizure.     See, e.g., Florida v. Bostick, 111 S. Ct. 2382, 2386


5
     Kelley did not decide if the Fourth Amendment had been
violated because it concluded that defendant's consent to the
search cured any violation that might have occurred. Guzman did
hold that the Fourth Amendment had been violated but then
remanded to determine if the defendants had given a valid consent
to the search.

                                         8
(1991) ("Since Terry, we have held repeatedly that mere police

questioning does not constitute a seizure.").6          Rather, Terry's

second   prong   is   concerned   with   detentions,   in   other   words,

seizures.    See Florida v. Royer, 103 S. Ct. 1319, 1325 (1983)

(plurality opinion) ("The scope of the detention must be carefully

tailored to its underlying justification.") (emphasis added). This

is not to say that questioning is unrelated to the determination

that a detention has exceeded its lawful duration.           In a garden

variety Terry stop, the nature of the questioning during a later

portion of the detention may indicate that the justification for

the original detention no longer supports its continuation.           Thus,

when a police officer reasonably suspects only that someone is

carrying a gun and stops and frisks that person, the officer, after

finding nothing in a pat down, may not thereafter further detain

the person merely to question him about a fraud offense.            This is

not because the questioning itself is unlawful, but because at that

point suspicion of weapons possession has evaporated and no longer

justifies further detention.      When the officer is satisfied that

the individual is not carrying a gun, the officer may not detain

him longer to investigate a charge lacking reasonable suspicion.

At that point, continuation of the detention is no longer supported

by the facts that justified its initiation.       Thus, detention, not

questioning, is the evil at which Terry's second prong is aimed.

     Here, appellants cannot successfully claim that the detention


6
     See also INS v. Delgado, 104 S. Ct. 1758, 1762-63 (1984);
Florida v. Royer, 103 S. Ct. 1319, 1324 (1983)(plurality opinion);
id. at 1338 n.3 (Rehnquist, J., dissenting); Terry, 88 S. Ct. at
1886 (White, J., concurring).

                                    9
exceeded its original scope.        Appellants concede, and we have no

doubt, that in a valid traffic stop, an officer can request a

driver's license, insurance papers, vehicle registration, run a

computer check thereon, and issue a citation.          See Kelley, 981 F.2d

at 1469; Guzman, 864 F.2d at 1519.         In this case, Officer LaChance

asked   Shabazz   to   exit   the   vehicle7    and   produce    his   driver's

license.   He then called in for a computer check of the license.

The questioning that took place occurred while the officers were

waiting for the results of the computer check.                  Therefore, the

questioning did nothing to extend the duration of the initial,

valid seizure.     Because the officers were still waiting for the

computer check at the time that they received consent to search the

car, the detention to that point continued to be supported by the

facts that justified its initiation.           Cf. United States v. Sharpe,

105 S. Ct. 1568, 1576 (1985) ("Clearly this case does not involve

any delay unnecessary to the legitimate investigation of the law

enforcement officers.").

     Support for our conclusion can be found in one of Guzman's

Tenth Circuit progeny, United States v. Walker, 933 F.2d 812 (10th

Cir. 1991), cert. denied, 112 S. Ct. 1168 (1992), another traffic

stop case. Significant for our purposes is the following statement

by the Walker court:

     "Under the reasoning of United States v. Morales-Zamora,
     914 F.2d 200 (10th Cir. 1990), our determination that the
     defendant was unlawfully detained might be different if
     the questioning by the officer did not delay the stop


7
     Ordering someone to get out of a car is itself a "seizure,"
but a constitutionally permissible one when done incident to a
lawful traffic stop. See Pennsylvania v. Mimms, supra.

                                      10
       beyond the measure of time necessary to issue a citation.
       For example, this case would be changed significantly if
       the officer asked the same questions while awaiting the
       results of an NCIC [National Crime Information Center]
       license or registration inquiry."       Id. at 816 n.2
       (emphasis added).8

So too in this case, appellants cannot complain of questioning that

took   place   during   the   pendency   of   a   computer   check.   While

appellants were under no obligation to answer the questions, the

Constitution does not forbid law enforcement officers from asking.

       We recognize that a detention may be of excessively long

duration even though the officers have not completed and continue

to pursue investigation of the matters justifying its initiation.

See, e.g., Sharpe, 105 S. Ct. at 1573-74; Cf. Royer, 103 S. Ct. at

1325 (1983) ("an investigative detention must be temporary and last

no longer than is necessary to effectuate the purpose of the

stop").    A prolonged investigative detention may be tantamount to

a de facto arrest, a more intrusive custodial state which must be

based upon probable cause rather than mere reasonable suspicion.

In Sharpe, the Court held that a defendant who was suspected of

transporting drugs in his truck and was held for twenty minutes

pending the arrival of a DEA agent had not been unreasonably

detained:

       "While it is clear that 'the brevity of the invasion of
       the individual's Fourth Amendment interests is an
       important factor in determining whether the seizure is so
       minimally intrusive as to be justifiable on reasonable
       suspicion,' we have emphasized the need to consider the


8
     Morales-Zamora had held that a canine sniff of defendants'
vehicle at a roadblock checkpoint was not an unreasonable
detention because agents completed the canine sniff before
another agent had finished examining the driver's license and
registration.

                                    11
      law enforcement purposes to be served by the stop as well
      as the time reasonably needed to effectuate those
      purposes." 105 S. Ct. at 1575 (quoting United States v.
      Place, 103 S. Ct. 2637, 2645 (1983)).

      In this case, the law enforcement interest to be served by

running a computer check on the license of someone stopped for a

traffic violation is unquestioned.            It is also clear that the time

it took for Officers LaChance and Froman to run the check imposed

no   significant   Fourth    Amendment        hardship.       Officer     LaChance

testified that, depending upon the number of checks being requested

of the lone teletype operator, a computer check can take anywhere

from two to three to ten to fifteen minutes.                  He also testified

that in this instance only about four minutes elapsed from the time

that the car was stopped to the time Parker gave consent.

      The district court found "that the period of detention by the

officers was not beyond the scope of the initial purpose for the

stop, which was speeding" and "this detention did not go beyond

that purpose."      He   implicitly      credited       the   testimony    of   the

officers that the questioning and consent to search took place

while the officers were awaiting the results of the computer check

and that this process lasted only about four minutes.                        These

findings   are   supported   by    the       evidence   and   are   not    clearly

erroneous.   Based upon these facts, we cannot say that the period

of   appellants'   detention      was    either    unreasonably     lengthy     or

extended beyond the period justified by the valid speeding stop.

                                        B.

      We now turn to the issue of the validity of the consent to

search.    The standards governing the judicial assessment of the


                                        12
voluntariness of a tendered consent were described in Kelley, 981
F.2d at 1470 as follows:

     "'To be valid, consent to search must be free and
     voluntary.' United States v. Olivier-Becerril, 861 F.2d
424, 425 (5th Cir. 1988). The government has the burden
     of proving, by a preponderance of the evidence, that the
     consent was voluntary. United States v. Yeagin, 927 F.2d
798, 800 (5th Cir. 1991). Where consent is preceded by
     a Fourth Amendment violation, the government has a
     heavier burden of proving consent.     United States v.
     Ruigomez, 702 F.2d 61, 65 (5th Cir. 1983).           The
     voluntariness of consent is 'a question of fact to be
     determined from the totality of all the circumstances.'
     Schneckloth v. Bustamonte, 412 U.S. 218, 227, 93 S. Ct.
2041, 2048, 36 L. Ed. 2d 854 (1973). We will not reverse
     the district court's finding that consent was voluntary
     unless it is clearly erroneous. Olivier-Becerril, 861
F.2d at 425-26.    'Where the judge bases a finding of
     consent on the oral testimony at a suppression hearing,
     the clearly erroneous standard is particularly strong
     since the judge had the opportunity to observe the
     demeanor of the witnesses.' United States v. Sutton, 850
F.2d 1083, 1086 (5th Cir. 1988)."

     In evaluating the voluntariness of a consent, this Court has

looked to six factors:

     "(1) the voluntariness of the defendant's custodial
     status; (2) the presence of coercive police procedures;
     (3) the extent and level of the defendant's cooperation
     with the police; (4) the defendant's awareness of his
     right to refuse to consent; (5) the defendant's education
     and intelligence; and (6) the defendant's belief that no
     incriminating evidence will be found." Olivier-Becerril,
861 F.2d at 426 (citations omitted).

Although      all   six   factors   are    relevant,    no   single   factor    is

dispositive.        See id.

     The district court made specific findings concerning all six

of these factors, expressly recognizing that the government had the

burden   to    show    voluntary    consent    by   a   preponderance    of    the

evidence.       As to the first factor, voluntariness of custodial

status, the court found that the defendants "were not free to leave


                                          13
until the officers finished their check of the driver's license or

vehicle tag . . . they were checking on the radio," and that this

"militate[d] against the government."   Concerning the defendant's

awareness of his right to refuse consent, the fourth factor, this

also "militate[d] against the government" to the extent that

"Parker apparently was not specifically told by Officer LaChance

that he had a right to refuse to consent"; however, the court also

found in this connection that the officers gave Parker a written

consent form to read, that "[t]he form itself informs Mr. Parker of

his right to refuse consent,"9 that there was no evidence Parker

"didn't read it" and that he was "a high school graduate and

presumably can read."   As to each of the remaining four factors,

the court found for the government, finding "there was not the

presence of coercive police procedures here," that "defendants

cooperated fully," that Parker "has a high school education," and

that "Parker believed no incriminating evidence would be found."

While there was conflicting evidence on some of these factors,

there is evidence to adequately support each of the district

court's findings, and the findings are not clearly erroneous.

After making the foregoing findings, the district court ultimately

found "that the consent to search was given voluntarily by Mr.



9
     The form, which Parker signed, stated:

     "I understand I have the right to refuse consent to the
     search described above and to refuse to sign this form.
     I further state no promises, threats, force, or
     physical or mental coercion of any kind whatsoever have
     been used against me."

     Parker also orally consented to the search.

                                14
Parker without coercion."

      Based on the district court's specific findings as to each of

the six factors, and considering the evidence as a whole, we cannot

say   that   the   district   court's    ultimate   finding,   that   Parker

voluntarily and without coercion consented to the search, was

clearly erroneous or influenced by an incorrect view of the law.10

      Appellants have failed to demonstrate that the district court

erred by denying their motion to suppress.11


10
     We have held that the district court did not err in its
determination that the detention was valid and did not extend
beyond the period justified by the valid speeding stop.
Nevertheless, we observe that the district court also found that
"even if this detention went beyond that period necessitated by
the speeding stop, the consent validated the search." This
determination by the district court, while not necessary to its
decision or ours, appears to be valid under our holding in
Kelley, where we applied "the Brown [v. Illinois, 95 S. Ct. 2254
(1975)] factors" and sustained the district court's determination
that the consent, even if given during a period of illegal
detention, was voluntary and validated the search. Kelley at
1471-72. In this respect, Kelley is not distinguishable from the
present case. Also supporting Kelley's holding in this respect
are Walker, 933 F.2d at 817-18; Guzman, 864 F.2d at 1520-21;
United States v. Varona-Algos, 819 F.2d 81, 82-83 (5th Cir.),
cert. denied, 108 S. Ct. 298 (1987); United States v. Ruigomez,
702 F.2d 61, 65 (5th Cir. 1983); United States v. Ballard, 573
F.2d 913, 916 (5th Cir. 1978). But see United States v.
Melendez-Gonzalez, 727 F.2d 407, 413-14 (5th Cir. 1984).
11
     Our analysis assumes, arguendo only, that decisions such as
United States v. Robinson, 94 S. Ct. 467, 477 (1973); Gustafson v.
Florida, 94 S. Ct. 488 (1973); New York v. Belton, 101 S. Ct. 2860
(1981); and United States v. Ross, 102 S. Ct. 2157 (1982), do not
apply where, at the time of the alleged Fourth Amendment
violation following a lawful stop for a traffic violation, there
has not been "a full-custody arrest" but instead merely "'a
routine traffic stop' . . . where the officer would simply issue
a notice of violation and allow the offender to proceed."
Robinson, 94 S. Ct. at 477 n.6. The Supreme Court seems to have
expressly left this open. Id. Cf. United States v. Parr, 843
F.2d 1228 (9th Cir. 1988). We need not reach this issue because
here the brief continued detention following the lawful traffic
stop was valid under Terry and the search was pursuant to valid,
voluntary consent.

                                    15
II.    The "Mere Presence" Instruction

       Appellants argue that the trial court erred by failing to give

the jury a "mere presence" chargeSQi.e., an instruction that one's

presence in the area where drugs are found or association with the

person actually in control of the drugs, is insufficient to support

a    finding   of   possession.   Although   such   an   instruction   is

abstractly an accurate statement of the law, see United States v.

Stephenson, 474 F.2d 1353, 1355 (5th Cir. 1973), it does not follow

that the failure to so instruct was reversible error.12      Appellants

rely upon United States v. Cordova-Larios, 907 F.2d 40 (5th Cir.

1990), in which we reversed a conviction for failure to submit a



12
     At the charge conference defense counsel stated "I want to
make sure that the Court's definition of 'possession' includes
the fact that the mere presence alone is not sufficient, that
mere presence alone is not sufficient to convict the defendants."
The court inquired if counsel were "objecting to the definition
of 'possession,'" and counsel replied "insofar as it does not
include a statement as to the mere presence, it does not in
itself prove up possession and would not enableSQenable the jury
to convict the defendants just because they were present." The
court responded "I don't think the charge permits them to convict
either defendant simply because they were present . . . . they
have to find possession. 'Possession' is defined here." Later,
defense counsel argued that "the proper precautionary instruction
that mere presence aloneSQby not placing it in there, you're
lessening the government's burden of proof," and objected "to the
Court's failing to instruct the jury on 'mere presence' because
we feel that the foundation of the case warrants it and that's
the whole thrust of the case. By failing to include it, it
amounts to a comment on the weight of the evidence by the Court
and it denies the effective assistance of counsel because we will
not be able to argue it effectively . . . ." The defense never
tenderedSQorally or in writingSQthe "mere presence" instruction
they desired. We assume, arguendo, that the objections were
adequate so that we may properly treat the case as if an
instruction had been requested (and objection made to the refusal
to give it) that "mere presence in the area where the narcotic is
discovered or mere association with the person who does control
the drug or the property where it is located, is insufficient to
support a finding of possession." Stephenson at 1355.

                                   16
mere presence       instruction.       However,      in    the   present   case    no

reversible error is presented.          First, it is well-established that

the    refusal     to   submit   a   requested      jury    instruction    is     not

reversible error if the instruction was substantially covered in

the charge as given.13 In this case, the trial court's instructions

to    the   jury   as   to   possession      were   sufficient     to   prevent     a

conviction (or a finding of possession) based upon mere presence.14

Therefore appellants' mere presence instruction was substantially

reflected in the charge as given.             In United States v. McKnight,



13
     It is settled law that this Court will reverse the refusal
to give a requested jury instruction only if that instruction

       "(1) was substantially correct; (2) was not
       substantially covered in the charge delivered to the
       jury; and (3) concerned an important issue so that the
       failure to give it seriously impaired the defendant's
       ability to present a given defense." United States v.
       Duncan, 919 F.2d 981, 990 (5th Cir. 1990), cert.
       denied, 111 S. Ct. 2036 (1991).


14
       The trial court instructed the jury as follows:

     "Possession, as that term is used in this case, may be of
two kinds: actual possession and constructive possession. A
person who knowingly has direct physical control over a thing, at
a given time, is then in actual possession of it.
     A person who, although not in actual possession, knowingly
has both the power and the intention, at a given time, to
exercise dominion or control over a thing, either directly or
through another person or persons, is then in constructive
possession of it.
     Possession may be sole or joint. If one person alone has
actual or constructive possession of a thing, possession is sole.
If two or more persons share actual or constructive possession of
a thing, possession is joint.
     You may find that the element of possession, as that term is
used in these instructions, is present if you find beyond a
reasonable doubt that the defendant had actual or constructive
possession, either alone or jointly with others." (Emphasis
added).

                                        17
953 F.2d 898 (5th Cir.), cert. denied, 112 S. Ct. 2975 (1992),

defendants similarly complained of the trial court's refusal to

submit a mere presence instruction.     We held, however, that the

court's constructive possession chargeSQwhich was identical to the

charge delivered in this caseSQobviated the need for a separate

mere presence charge.    We relied in McKnight in part upon United

States v. Erwin, 602 F.2d 1183, 1185 (5th Cir. 1979), cert. denied,

100 S. Ct. 1014 (1980), and United States v. Rojas, 537 F.2d 216,

200 (5th Cir. 1976), cert. denied, 97 S. Ct. 785 (1977), cases in

which we had reached the same conclusion.   There is no indication

that a constructive possession charge was submitted to the jury in

Cordova-Larios, a fact which McKnight observed.       "There is no

conflict, therefore, between the holdings of Cordova-Larios and

Rojas."   McKnight, 953 F.2d at 904.

     McKnight also affords a second basis for rejecting appellants'

assignment of error.    "McKnight's claim fails," we said, "because

this case, unlike Cordova-Larios, is, by its undisputed facts, not

a 'mere presence' case." 953 F.2d at 903 (emphasis in original).

In McKnight, drugs and firearms were discovered in McKnight's

small, one-bedroom house where he lived with his 84-year-old mother

and a boarder.      McKnight's theory of defense was that though

present he was unaware of the contraband.     We stated that these

circumstances did not lend themselves, as a legal matter, to a mere

presence defense:

     "The dominion and control associated with owning and
     living in a small, open house like McKnight's . . . is
     utterly inconsistent with the legal conclusion that
     McKnight was 'merely present' in a house full of guns and
     drugs in its common areas (and a gun in the dresser used

                                 18
       by McKnight)." Id. at 903 (emphasis in original).

By contrast, the facts of Cordova-Larios, which we recount in the

margin, are far more amenable to such a defense than are the facts

of McKnight.15    As we said, "The record sufficiently supports the

defensive theory of mere presence to entitle the defendant to the

requested instruction."    Cordova-Larios, 907 F.2d at 42.

       We believe that this case is closer to McKnight than to

Cordova-Larios.     There is no evidence that appellants were mere

bystanders who happened to be at the scene of a crime, as in

Cordova-Larios. Quite the contrary, as in McKnight, the drugs were

indisputably discovered in a location the control over which cannot

be fairly attributed to anyone but appellants. Accordingly, it was

not error to refuse the mere presence instruction.

III.    The Sufficiency of the Evidence

       Appellants' final challenge is to the sufficiency of the

evidence. We will sustain the convictions if a rational jury could

have found as to each appellant that each of the elements of the

offense was established beyond a reasonable doubt.   See Jackson v.

Virginia; 99 S. Ct. 2781, 2788-89 (1979); United States v. Bell, 678
F.2d 547, 549 (5th Cir.1982) (en banc), aff'd, 103 S. Ct. 2398


15
     In Cordova-Larios, the defendant was a passenger in a truck
owned his brother-in-law and driven by a man named Saenz who the
two had met only the previous day. The brother-in-law had loaned
the truck to Saenz, not the defendant, for Saenz to travel from
Juarez, Mexico to Albuquerque, New Mexico. The defendant came
along with the intention of buying goods. Border patrol agents
gave chase after Saenz stopped the truck on a road by the Rio
Grande and someone who had been hiding in bushes placed several
bundles of marihuana in the bed of the truck. During the chase,
the defendant fell out of the truck. The defendant testified
that he had attempted to wrest control of the truck from Saenz
but the latter had pushed him out of the passenger door.

                                 19
(1983). The evidence will be viewed in the light most favorable to

the government.     See Glasser v. United States, 62 S. Ct. 457 (1942).

A conviction for possession of drugs with intent to distribute, a

violation of 21 U.S.C. § 841(a)(1), requires the government to

prove that the defendants knowingly possessed contraband with the

intent to distribute it.         See, e.g., United States v. Richardson,

848 F.2d 509, 511 (5th Cir.1988).             Here, appellants challenge only

the knowing possession requirement.16                We hold that the evidence

suffices to support the jury's conclusion that appellants knowingly

possessed the drugs.

                                 A.    Possession

      Possession,     as    noted       previously,        may   be   actual   or

constructive. Ownership, dominion, or control over the contraband,

or   over   the   vehicle   in    which       it   was   concealed,   constitutes

constructive possession. Here, Shabazz was driving, and Parker was

riding in, the car in which the cocaine was discovered.                   Parker

represented that he owned the vehicle.                   The two were traveling

together, and had been together in Houston for several days.

Accordingly, the jury could easily have found that appellants were

in constructive possession of the cocaine.

                                  B.    Knowing

      We have said that, "Knowledge of the presence of contraband

may ordinarily be inferred from the exercise of control over the

vehicle in which it is concealed."                 United States v. Garcia, 917
F.2d 1370, 1376-77 (5th Cir.1990).             In a number of recent cases, we

have added that, if the illegal substance is contained in a hidden

16
     Appellants stipulated that, if the government proves knowing
possession, they would concede intent to distribute.

                                         20
compartment in the vehicle, we may also require circumstantial

evidence that is suspicious in nature or demonstrates guilty

knowledge. See, e.g., United States v. Pineda-Ortuno, 952 F.2d 98,

102 (5th Cir.1992), cert. denied, 112 S. Ct. 1990 (1992); United

States v. Gonzalez-Lira, 936 F.2d 184, 192 (5th Cir.1991); United

States v. Diaz-Carreon, 915 F.2d 951, 954-55 (5th Cir.1990); United

States v. Anchondo-Sandoval, 910 F.2d 1234, 1236 (5th Cir.1990).

Here, there was additional circumstantial evidence from which the

jury could have found that appellants' possession of the cocaine

was knowing.    Appellants gave inconsistent accounts of their stay

in Houston, were nervous, and became anxious as Officer LaChance

began to search the side of the car where the drugs were found.

Shabazz, the driver, gave the officers a false driver's license.

Similar evidence has been deemed sufficient to support convictions

in   previous   cases.     See   Pineda-Ortuno, 952 F.2d   at    102

(nervousness, conflicting statements, and implausible story); Diaz-

Carreon, 915 F.2d at 954-55 (same); Anchondo-Sandoval, 910 F.2d at

1237 (inconsistent story); United States v. McDonald, 905 F.2d 871,

874 (5th Cir.), cert. denied, 111 S. Ct. 566 (1990) (nervousness,

inconsistent stories, heightened anxiety when search was getting

warmer).    Furthermore,   a   screwdriver   was   lying   on   the    front

floorboard of the driver's side of the car and there were fresh

nicks on the screws of the front air conditioning duct on the

driver's side from which the cocaine readily tumbled out when the

screws were loosened.    The jury could properly have inferred that

the cocaine had been concealed only recently, thus implicating the

car's latest occupants.    No defense evidence was presented.



                                  21
                      Conclusion

For the reasons stated herein, appellants' convictions are

                                                   AFFIRMED.




                          22